Citation Nr: 0504390	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  01-03 493A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for right knee patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from April 1993 to 
June 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

In April 2002, the Board denied the veteran's claims for 
increased ratings for left and right wrist disabilities, and 
requested additional development regarding his claims for 
increased ratings for his cervical and lumbar spine and right 
knee disabilities.  In October 2003, the Board remanded the 
veteran's case to the RO for further development.  In a June 
2004 decision, the Board denied the veteran's claims for a 
rating in excess of 40 percent for myofascial pain syndrome 
of the lumbar spine with disc protrusion at L4-5 and a rating 
in excess of 20 percent for degenerative joint disease of the 
cervical spine.  At that time, the Board remanded the 
veteran's claim for a rating in excess of 10 percent for 
right knee patellofemoral syndrome to the RO for further 
evidentiary development.

Further, in the March 2000 decision, the RO, in pertinent 
part, denied the veteran's claims for service connection for 
an eye condition secondary to chemical burns, and for a 
mental disorder, on the basis that the claims were not well 
grounded.  In an April 2001 written statement, the veteran's 
accredited representative requested that the RO readjudicate 
these claims, in light of the Veterans Claims Assistance Act 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000).  (The 
VCAA substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  Although in a September 2001 
letter to the veteran, the RO acknowledged receipt of his 
claims, it does not appear that the claims were 
readjudicated.  Thus, the veteran's claims for service 
connection for an eye condition secondary to chemical burns 
and a mental disorder are referred to the RO for appropriate 
adjudication.

In addition, in a November 2001 written statement, the 
veteran's accredited representative raised a claim on the 
veteran's behalf for entitlement to service connection for 
gastroesophageal reflux disease (GERD).  However, it does not 
appear that the RO has yet adjudicated this claim, and the 
matter is also referred to the RO for appropriate development 
and consideration.


FINDING OF FACT

The objective and competent medical evidence of record 
reflects that the veteran's service-connected right knee 
patellofemoral syndrome is manifested by subjective 
complaints of right knee pain and tenderness with range of 
motion from 0 to 117 degrees, and the evidence preponderates 
against a finding that the right knee is manifested by 
lateral instability or subluxation, or by extension limited 
to 15 degrees or flexion limited to 30 degrees, due to 
service-connected disability. 


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for right knee patellofemoral syndrome are not 
met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.20, 4.71a, Diagnostic Code 5299-
5261 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In a March 2000 rating decision, the RO, in pertinent part, 
granted the veteran's claim for service connection for 
patellofemoral syndrome of the right knee.  The RO reached 
its determination based upon a review of the veteran's 
service medical records, which include a diagnosis of 
retropatellar pain syndrome, and findings of an August 1999 
VA examination.  

The August 1999 VA examination report reflects that the 
veteran, who was 26 years old, complained of right posterior 
radicular leg pain to his heel and had intermittent right 
knee pain that occurred with standing for long periods or 
with walking.  He had two past episodes of the knee giving 
way with occasional catching.  It was noted that a magnetic 
resonance image (MRI) (evidently performed in service) was 
negative.  

On examination, the veteran's gait was normal and heel and 
toe standing was satisfactorily performed.  There were no 
knee scars and there was no deformity, muscle atrophy, or 
swelling.  There was medial joint line tenderness on 
palpation, and a patellofemoral pop with range of motion.  
McMurray's sign was negative.  Range of motion of the 
veteran's right knee was from 0 to 130 degrees.  Anterior 
drawer sign was negative, and no other ligament laxity was 
found.  The pertinent diagnosis was patellofemoral joint 
syndrome of the right knee.  

The RO awarded a 10 percent disability evaluation for the 
veteran's service-connected patellofemoral syndrome of the 
right knee.

The veteran underwent VA examination in January 2001.  
According to the examination report, he described 
intermittent right knee clicking, swelling, locking, and 
popping.  He said it was very painful to walk upstairs and he 
was unable to kneel.  The veteran had flare-ups once per week 
and his knee hurt constantly with activity, but he worked 
through it.  On examination, the veteran walked with 
hesitancy but had a normal gait.  There was no knee 
deformity, atrophy, or swelling.  There was some slight 
medial joint line tenderness.  Range of motion was flexion to 
130 degrees and extension to 10 degrees.  There was some 
patellofemoral tenderness and some grinding on range of 
motion.  McMurray's test and anterior drawer sign were both 
negative.  Thigh circumferences were each 18 inches.  The 
pertinent diagnosis was right knee patellofemoral syndrome, 
with about 5 percent increase on flare-ups.  

The veteran again underwent VA examination in April 2003.  
According to the examination report, he had been involved in 
a motorcycle accident in August 2001.  He had suffered a 
fracture of the right femur and right tibia and fibula, which 
resulted in a "floating knee".  The veteran had undergone 
four separate surgeries on his right leg.  The first was 
intramedullary rodding of the femur, which was a retrograde 
rodding that went into the knee joint and drove the rod up 
from the knee joint across the fracture into the proximal 
femur.  There was also an intramedullary rodding of the right 
tibia.  Screws were put in for fixation of this 
intramedullary rod.  Subsequent surgeries removed the screws 
and included a bone graft to the veteran's tibia and an 
allograft to the anterior and posterior cruciate ligaments in 
the right knee joint.  An anterior contusion of the right 
knee was also noted when he was hospitalized.  

On examination, the veteran wore a right knee brace that 
protected his recent intra-articular knee surgery for 
replacement of at least the anterior cruciate ligament.  
There was normal lower extremity sensation to light touch, 
except around the right knee scars that included a long 
anterior scar from the mid-patella down the anterior leg and 
three small medial scars, mostly for arthroscopic portals.  
There was a lateral arthroscopy scar as well.  There was a 
posterior sag of the right knee, with a fairly good anterior 
end point and some medial laxity of the right knee.  There 
was 2+ effusion in the right knee.  

The VA examiner said the veteran had impairment of his 
patellofemoral joint from discharge.  According to the VA 
physician, the veteran's severe injury to the right knee 
joint, which had included the fracture of the right femur, 
fracture of the right tibia and fibula and anterior injury to 
the anterior portion of the right knee, precluded evaluation 
of the service-connected impairment of the patellofemoral 
joint at the time. 

VA medical records dated in July 2004 reflect that the 
veteran was seen in the outpatient orthopedic clinic with 
complaints of right knee pain and a history of post-service 
injury.  He continued to have instability and pain, was 
offered a total knee replacement, and sought a second 
opinion.  He used an anterior cruciate ligament brace, and 
was able to walk about two blocks.  He was a student, and was 
healthy.  Range of motion was flexion to 125 degrees and 
extension to 0 degrees, with pain to palpation at the medial 
anterior points.  There was no swelling, redness, or warmth, 
and no laxity.  Some posterior sag was noted, and the 
anterior drawer sign was 2+.  X-rays revealed moderate 
degenerative joint disease.  The assessment was anterior 
cruciate ligament/posterior cruciate ligament and laxity of 
the right knee.  An orthopedic consultation was recommended.

The veteran underwent another VA examination in July 2004, 
and was re-examined by the VA physician who had examined him 
in April 2003.  According to the examination report, the 
examiner reviewed the veteran's history of knee pain in 
service, when a medial plica of the right knee, was diagnosed 
and noted that service connection was in effect for only the 
patellofemoral joint of the right knee.  It was noted that 
the service clinical records revealed normal range of motion 
with knee tenderness and swelling.  Post-service, it was 
noted that the veteran had fractured his right femur and 
tibia in a post service severe motorcycle accident.  The 
tibia and femur were surgically repaired at a private medical 
facility, although it was noted that there were no medical 
records or operative reports in the claims file regarding 
this right lower extremity injury.  

Further, the VA examination report reflects that the veteran 
was repeatedly seen in service for complaints of low back 
pain and carpal tunnel syndrome, but did not complain of 
right knee pain.  The VA examiner indicated that the veteran 
was seen in May 1996 and then two or three more times for 
right knee complaints.  It was noted that the veteran 
actually had no knee treatment, until his accident.  Range of 
right knee motion prior to the accident was normal and there 
were few findings at the VA examination prior to the 
motorcycle accident.

The veteran currently complained of knee pain and pointed 
medially and laterally to underneath his patella, but also 
had pain in the lateral aspect of the knee that radiated down 
his right foot and up his right thigh to the area of the 
sciatic notch.  The VA examiner opined that the latter pain 
sounded more like a sciatic pain than knee pain.  It was 
further noted that the anterior knee pain was likely 
patellofemoral joint pain.  The veteran wore a 
circumferential elastic support around his knee, and said he 
had a sports brace that was also an elastic circumferential 
brace, with metal joints medially and laterally.  It was not 
attached to the shoe and was not, thus, a knee-ankle-foot 
arthrosis.  The veteran said he used the sports brace 
particularly when walking a great deal or mowing the lawn.

The veteran denied any loss of class time at school due to 
flare-ups of the right knee during the past year.

On examination, the veteran had a long anterior knee scar 
that was 71/4 inches long.  He also had two or three medial and 
lateral scars above the joint line in the right knee.  He 
walked without a limp and was able to walk up onto his heels 
and toes.  There was no right knee joint effusion.  There was 
minimal tenderness about the knee joint.  Both knees hyper-
extended about 3 degrees with the veteran standing.  The 
right knee range of motion was flexion to 117 degrees.  
Circumference of the right knee thigh was 211/4 inches (left 
thigh circumference was 213/4 inches).  It was noted that the 
(right) thigh looked a little more atrophic than the 
measurements would indicate.  The right calf measured 16 
inches in circumference (the left calf measured 16 7/8 
inches).  There was no pain evident on flexion and extension 
of the right knee.  With the veteran on his back, flexing 
both knees up, there was definite posterior sag of the right 
tibia.  This was a positive indication of an absent or 
incompetent posterior cruciate ligament.  The tibia was 
relatively freely movable on manipulation from the subluxed 
position, with posterior sag of the tibia to perhaps slight 
laxity of the repaired anterior cruciate ligament.  According 
to the VA examiner, this was very difficult to say definitely 
because of the posterior sag and there being so much movement 
in the AP (anterior-posterior) direction.

The VA examination report further indicates that X-rays of 
the veteran's service-connected right knee showed the femoral 
rod in place in the femur.  The tibial rod had been removed.  
There were screws in the proximal tibia and distal femur, 
which indicated that the anterior cruciate ligament had been 
surgically replaced.  There was moderate narrowing of the 
patellofemoral joint on the right, as compared with the left.  
The VA examiner noted that the X-rays showed an old well-
headed low mid-shaft fracture of the right femur.  The right 
tibia fracture was too distal to be seen on X-ray.  The 
diagnoses were patellofemoral pain of the right knee; old 
fractures of the right tibia and femur; and posterior 
cruciate rupture and instability of the right knee.

In the VA examiner's opinion, the veteran's service-connected 
patellofemoral joint disability was not a large part of the 
veteran's complaints, either in service or after discharge.  
The VA physician noted the veteran's serious motorcycle 
accident and said that, with the rupture of the posterior 
cruciate ligament, this would indicate that the knee 
sustained injury through the patellofemoral joint, with 
enough velocity to fracture the femur above and the tibia 
below the knee joint, as well as rupturing the posterior 
cruciate ligament.  The VA examiner said it was "very 
difficult to separate the relatively minor complaints of the 
patellofemoral joint from the obvious injuries to the 
patellofemoral joint, the posterior cruciate ligament, and 
the fractures above and below the knee joint."  The VA 
physician said it was almost impossible to state how much of 
the veteran's knee pain was due to his service-connected 
disability.  

In the VA examiner's opinion, "it is more likely than not 
that most of the patellofemoral joint problem remaining in 
[the veteran] is due to his more recent trauma after 
discharge from service."  The VA examiner noted the pre-
accident patellofemoral joint problem and opined that it was 
a "relatively minor part" of the veteran's problem in the 
patellofemoral joint at current time.  In the VA examiner's 
opinion, "the service-connected patellofemoral joint would 
contribute 5 percent or less to the overall picture of the 
patellofemoral joint injury and the knee joint injury."  The 
VA examiner said that the veteran's knee joint injury "is 
more likely than not to be totally ascribed to his post-
service injury rather than to any happening during his 
service time."

II.  Legal Analysis

A.  Veterans Claims Assistance Act

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In July 2004, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed April 2001 statement of the 
case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish an 
increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the February 2004 SSOC contained the new duty-to-
assist regulation codified at 38 C.F.R. § 3.159 (2004).  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2004).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease to injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The Board notes that the March 2000 rating decision granted 
service connection and the currently assigned 10 percent 
disability evaluation.  In December 2000, the RO received the 
veteran's notice of disagreement with the disability 
evaluation awarded to his service-connected right knee 
disability.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The veteran's service-connected right knee patellofemoral 
syndrome is rated analogous to limitation of extension of the 
knee under Diagnostic Code (DC) 5261.  38 C.F.R. §§ 4.20, 
4.71a, DC 5299-5261.  Under DC 5261, limitation of extension 
of the leg to 15 degrees is rated as 20 percent disabling; 
limitation to 10 degrees is rated as 10 percent disabling; 
and limitation of extension to 5 degrees or less is rated as 
noncompensable disabling.  Id.

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 30 degrees is rated as 20 percent disabling; to 45 degrees 
is rated as 10 percent disabling; and to 60 degrees is rated 
as 0 percent disabling.

Under 38 C.F.R. § 4.71a, DC 5257, knee impairment is rated as 
10 percent disabling if slight, and 20 percent disabling if 
moderate.  A 30 percent rating is warranted where there is 
severe impairment. 

The knee is considered a major joint.  38 C.F.R. § 4.45(f).  
The normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2004).

The competent and objective medical evidence of record 
demonstrates that, when examined by VA in August 1999, the 
range of motion of the veteran's right knee was from 0 to 130 
degrees, demonstrating essentially normal motion.  His gait 
was normal and there was no knee deformity, atrophy, or 
swelling.  There was medial joint line tenderness on 
palpation, and a patellofemoral pop with range of motion. 

The competent medical evidence further reflects that when VA 
examined the veteran in January 2001, again clinical findings 
were few and range of motion was nearly normal.  The 
appellant reported intermittent right knee clicking, 
swelling, locking, and popping.  He reported constant knee 
pain with activity but his gait was normal.  Clinical 
findings at that time were negative for deformity, atrophy or 
swelling.  There was some slight medial joint line 
tenderness.  Range of motion was flexion to 120 degrees and 
extension to 10 degrees, again reflecting only minimal loss 
of knee motion.  There was some patellofemoral tenderness and 
some grinding on range of motion.

When examined by VA in April 2003, it was noted that the 
veteran had been involved in a vehicular accident in August 
2001 in which he fractured his right femur and right tibia 
and fibula, resulting in a "floating knee" requiring 
multiple surgeries to repair.  At that time, it was noted 
that he wore a right knee brace to protect the recent intra-
articular knee surgery.  Sensation of the right lower 
extremity was essentially normal, except around the right 
knee scars.  There was posterior sag of the right knee with a 
fairly good anterior end point and some medial laxity of the 
right knee.  2+ effusion was noted.  At that time, the VA 
examiner said the veteran had impairment of his 
patellofemoral joint at discharge, and had sustained an 
incurrent injury that precluded evaluation of the service-
connected right knee disability.

Then, when examined in the VA outpatient orthopedic clinic in 
July 2004, the veteran complained of right knee pain and gave 
a history of post-service injury.  He had instability and 
sought a second opinion regarding a proposed total knee 
replacement.  Range of motion at that time was flexion to 125 
degrees and extension to 0 degrees with pain on palpation at 
the medial anterior points.  There was no swelling, redness, 
or warmth and no laxity.  Some posterior sag was noted, and 
the anterior drawer sign was 2+.  X-rays showed degenerative 
joint disease. 

Moreover, when examined most recently by VA in July 2004, the 
VA examiner noted the veteran's history of knee pain in 
service, and the post-service right knee injury in a 
motorcycle accident in August 2001.  The veteran reported 
knee pain medially and laterally to underneath his patella, 
and radiating pain in the lateral aspect of his knee, that 
the VA examiner associated with sciatic pain, rather than 
knee pain.  The veteran's anterior knee pain was thought 
likely to be patellofemoral pain.  He walked without a limp 
and was able to walk up on his heels and toes.  There was no 
right knee joint effusion and minimal tenderness.  Range of 
right knee motion was flexion to 117 degrees, with no pain 
evident on flexion and extension.  The right thigh looked a 
little more atrophic than the measurement of 211/4 inches (as 
opposed to the left thigh that measured 213/4 inches) would 
indicate.  There was definite posterior sag of the right 
tibia.  X-rays showed the femoral rod in place in the femur.  
There was moderate narrowing of the patellofemoral joint on 
the right.

Significantly, however, in the recent VA examiner's opinion, 
most of the veteran's current patellofemoral syndrome problem 
was due to the veteran's more recent trauma after discharge 
from service, caused by the intercurrent motorcycle accident 
in 2001.  Moreover, the VA physician stated that the 
veteran's service-connected right knee pre-accident 
disability was a "relatively minor part" of the veteran's 
current right knee disability.  In fact, in the VA examiner's 
opinion, the veteran's service-connected right knee 
patellofemoral joint would contribute 5 percent or less to 
the overall picture of the patellofemoral joint injury and 
knee joint injury.  Most important, the recent VA examiner 
concluded that the veteran's right knee joint injury was more 
likely than not to be totally ascribed to his post-service 
intercurrent injury, rather than to any in-service injury.

In sum, there does not appear to be a basis for an evaluation 
in excess of 10 percent under the diagnostic codes for 
limitation of motion for either knee for the service-
connected right knee patellofemoral syndrome.  When examined 
by VA in July 2004, the appellant exhibited flexion of the 
right knee to 117 degrees, and was able to hyperextend his 
knee to 3 degrees.  Thus, he exhibited only a minimal loss of 
knee extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

The veteran's right knee flexion does not come close to 
approximating the limitation of motion necessary for a 20 
percent rating under DC 5260, where a 20 percent rating may 
be assigned when flexion is limited to 30 degrees and a 30 
percent rating may be assigned when flexion is limited to 15 
degrees.

Nor is there evidence of moderate knee impairment with 
recurrent subluxation or lateral instability such as to 
warrant a 20 percent evaluation under DC 5257, due to 
service-connected disability.  While the veteran reported 
using an elastic knee brace, instability attributed to 
patellofemoral syndrome was not shown on recent VA 
examination.

To the extent that pain on range of motion of the right knee 
could be said to add to the functional impairment of the 
right knee, it is contemplated in the evaluation currently 
assigned.  This is because there is no indication in the 
record that, even with the pain on use, or during flare-ups, 
the resulting functional impairment would be so severe as to 
warrant a 20 percent evaluation under Diagnostic Code 5261 
for right knee disability.  Here the Board notes the July 
2004 VA report indicates that the veteran denied flare ups 
attributed to the veteran's service-connected right knee 
disability.  As noted, the 2004 VA examiner opined that the 
service-connected right knee patellofemoral syndrome was only 
a minor part of his current patellofemoral joint problem, and 
that the veteran's current knee joint injury was more likely 
than not to be totally ascribed to the intercurrent post-
service motorcycle injury, rather than to any in-service 
event.

The clinical findings set forth above thus provide no 
indication that, even considering his pain with flare-ups and 
the reduced limitation of motion, the resulting functional 
impairment would be sufficient to warrant a 20 percent 
evaluation under DC 5261 or 5260 for right knee disability.  
If, for example, the appellant had been shown to have 
limitation of extension to 15 degrees, or flexion to 45 
degrees in the right knee, where pain became severe in 
limiting further excursion of motion, then it could be said 
that the resulting overall functional impairment of the knee 
approximated the criteria for a 20 percent evaluation under 
these diagnostic codes.  See 38 C.F.R. § 4.40; DeLuca v. 
Brown, supra.  But that is not the case here; the veteran's 
limitation of right knee extension does not significantly 
approach the criteria for a higher rating under DC 5261, due 
to the service-connected patellofemoral syndrome.

A similar result obtains with respect to consideration of the 
right knee joint under the provisions of 38 C.F.R. § 4.45.  
There is no showing of any significant weakened movement, 
excess fatigability, or incoordination in his service-
connected right knee and, even if there were, the Board 
believes, based upon the medical evidence, that it is highly 
unlikely that the resulting limitation of motion would have 
warranted a rating in excess of 10 percent for the knee, due 
to the service-connected patellofemoral syndrome.  Moreover, 
there is no showing of diminished strength or reflexes about 
the right knee that would likely have been associated with 
any weakened movement, excess fatigability, or incoordination 
of the knee due to the service-connected right knee 
disability.

In a precedent opinion, the VA General Counsel has held that 
a claimant who has arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997).  However, the 
General Counsel noted that, a separate rating must be based 
upon additional disability.  When a knee disorder is already 
rated under DC 5257, the veteran must also have limitation of 
motion under DC 5260 or DC 5261 in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero-percent rating under either of those 
diagnostic codes that evaluate for limitation of motion, 
there is no additional disability for which a rating may be 
assigned.

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
is rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for such joint if it 
is a major joint.  38 C.F.R. § 4.71a, DC 5003 (2004).

However, although X-rays taken by VA in July 2004 were 
reported to show degenerative joint disease of the right 
knee, the competent and objective medical evidence of record 
is not indicative of any evidence of arthritis attributable 
to the service-connected patellofemoral syndrome of the right 
knee.  The appellant's service-medical records include an MRI 
that was negative.  The VA X-rays taken in 2004 revealed 
evidence of the femoral rod in place in the femur and screws 
in the proximal tibia and distal fibular.  Moderate narrowing 
of the patellofemoral joint on the right was noted.  The 
fractures and surgical repairs of the right knee noted upon 
X-ray were all attributed to 2001 right knee injury.  The 
Board thus finds that a preponderance of the evidence is 
against a finding that the appellant has arthritis in his 
right knee, due to the service-connected right knee 
patellofemoral syndrome.  38 U.S.C.A. § 5107(b) (old and new 
versions).  

Accordingly, separate compensable evaluations under 
Diagnostic Codes 5003 for arthritis and 5257 for right or 
left knee instability are not warranted, because additional 
disability is not demonstrated.  VAOPGPREC 23-97; see also 
VAOPGCPREC 9-98.

A compensable evaluation under Diagnostic Code 5003 and 38 
C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (19910.  
Where some limitation of motion, albeit noncompensable 
limitation of motion is demonstrated in the joint, the 
Lichtenfels rule is not applicable, nor does the rule appear 
to be applicable where, as here, arthritis is not shown in 
the joint on X-ray examination, due to the service-connected 
right knee patellofemoral syndrome.  See Hicks v. Brown, 8 
Vet. App. 417, 421, (1995) (DC 5003 and 38 C.F.R. § 4.59 
"deem painful motion of a major joint or groups caused by 
degenerative arthritis that is established by X-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.").  In any 
case, the 10 percent evaluation currently assigned to the 
appellant's service-connected right knee contemplates painful 
motion of the right knee joint.  The evaluation of the same 
manifestations under different diagnoses is precluded under 
the provisions of 38 C.F.R. § 4.14; see Esteban v. Brown, 
supra.

Furthermore, the medical evidence does not describe 
dislocation of the semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint that would 
be rated as 20 percent disabling under DC 5258.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5258 (2004).  While in 
January 2001, the veteran complained of intermittent right 
knee clicking, swelling, locking, and popping, subsequent VA 
examination reports in April 2004 and July 2004 do not 
reflect such complaints attributed to the service-connected 
patellofemoral syndrome of the right knee.

Finally, the Board notes that recent VA examination reports 
in 2003 and 2004 include descriptions of a long anterior scar 
from the mid-patella down the anterior leg, and several small 
medial scars associated with arthroscopic surgeries.  A 
separate compensable evaluation for residual scars is 
warranted under Esteban v. Brown, 6 Vet. App. at 261-62, only 
where none of the symptomatology is duplicative or 
overlapping with other service-connected disability arising 
from the same injury to the same anatomical location.  
However, here the veteran has not contended, and the medical 
evidence does not reflect, that he underwent any right knee 
surgery due to the service-connected patellofemoral syndrome.  
Thus, a separate rating for a symptomatic scar is not 
warranted.  

In sum, the Board concludes that the preponderance of the 
objective medical evidence of record is against a finding 
that the appellant's service-connected right patellofemoral 
syndrome warrants an initial rating in excess of the 
currently assigned 10 percent disability evaluation, and the 
evidence is not so evenly balanced as to allow for 
application of the doctrine of reasonable doubt.  38 U.S.C.A. 
§§ 1155, 5107(b) (old and new versions); 38 C.F.R. § 4.71a, 
DC 5299-5261.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture "as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).  There has been 
no allegation or showing in the record on appeal that the 
appellant's service-connected right knee disability has 
caused marked interference with employment or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board is not required to discuss the possible 
application of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
right knee disability, as the Court indicated can be done in 
this type of case.  Based upon the record, we find that at no 
time since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

A rating in excess of 10 percent for patellofemoral syndrome 
of the right knee is denied.




_________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


